
	

113 HR 4863 IH: National Guard and Reserve Equal Access to Legal Services Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4863
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Kline (for himself, Mr. Paulsen, and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide certain members of the reserve components of the
			 Armed Forces who are victims of sex-related offenses with access to a
			 special victims’ counsel.
	
	
		1.Short titleThis Act may be cited as the National Guard and Reserve Equal Access to Legal Services Act.
		2.Access to special victims’ counsel
			(a)In generalSubsection (a) of section 1044e of title 10, United States Code, is amended to read as follows:
				
					(a)Designation; purposes
						(1)The Secretary concerned shall designate legal counsel (to be known as Special Victims’ Counsel) for the purpose of providing legal assistance to an individual described in paragraph (2) who is
			 the victim of an alleged sex-related offense, regardless of whether the
			 report of that offense is restricted or unrestricted.
						(2)An individual described in this paragraph is any of the following:
							(A)An individual eligible for military legal assistance under section 1044 of this title.
							(B)An individual who is—
								(i)not covered under subparagraph (A);
								(ii)a member of a reserve component of the armed forces; and
								(iii)a victim of an alleged sex-related offense as described in paragraph (1) that was allegedly
			 committed by a member of the armed forces—
									(I)during a period in which the individual served on active duty, full-time National Guard duty, or
			 inactive-duty training; or
									(II)during any period, regardless of the duty status of the individual, if the circumstances of the
			 alleged sex-related offense have a nexus to the military service of the
			 individual based on the membership in the armed forces of either the
			 victim or the member who allegedly committed such offense..
			(b)Conforming amendmentSubsection (f) of such section is amended by striking eligible for military legal assistance under section 1044 of this title each place it appears and inserting described in subsection (a)(2).
			(c)ConstructionThe amendments made by this section may not be construed to authorize any additional benefit to a
			 member of a reserve component of the Armed Forces other than the access to
			 a Special Victims’ Counsel under section 1044e of title 10, United States
			 Code, as so amended.
			
